           Case 3:20-mj-00217       Document 28      Filed 06/23/21     Page 1 of 2




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney
Parakram.Singh@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America



                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON


UNITED STATES OF AMERICA                           3:20-mj-00217

              v.                                   MOTION TO DISMISS COMPLAINT
                                                   WITH PREJUDICE
GAVAUGHN GAQUEZ STREETER-
HILLERICH,

              Defendant.


       The United States of America respectfully moves this Court, pursuant to Rule 48(a) of

the Federal Rules of Criminal Procedure, for an order dismissing with prejudice the Complaint

filed August 26, 2020, charging defendant with Arson and Attempted Arson.

       The government seeks this dismissal in the interest of justice. The defendant has pleaded

guilty and has been sentenced in the Circuit Court of Oregon for the County of Multnomah,

////

////


Motion to Dismiss Complaint                                                            Page 1
           Case 3:20-mj-00217        Document 28      Filed 06/23/21     Page 2 of 2




in-part, for conduct alleged in this complaint. Pursuant to an agreement between the parties, the

government makes this motion to dismiss.

Dated: June 23, 2021                                Respectfully submitted,


                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney

                                                    /s/ Parakram Singh
                                                    PARAKRAM SINGH, OSB #134871
                                                    Assistant United States Attorney




Motion to Dismiss Complaint                                                              Page 2
